UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
THE PEOPLE OF THE STATE OF NEW YORK,
by LETITIA JAMES, Attorney General of the
State of New York,

                                            Plaintiff,

        -against-                                                              Case No. 18-cv-9812 (AJN)


DEBT RESOLVE, INC.; HUTTON VENTURES, LLC;
PROGRESS ADVOCATES, LLC; PROGRESS
ADVOCATES GROUP, LLC; STUDENT ADVOCATES,
LLC; STUDENT ADVOCATES GROUP, LLC; STUDENT
ADVOCATES TEAM, LLC; STUDENT LOAN CARE, LLC;
STUDENT LOAN SUPPORT LLC; EQUITABLE
ACCEPTANCE CORPORATION; BRUCE BELLMARE; and
STANLEY E. FREIMUTH,

                                                      Defendants.
--------------------------------------------------------------------------X


           THE NYAG’S SURREPLY BRIEF IN OPPOSITION TO
 DEFENDANTS PROGRESS ADVOCATES GROUP, LLC, STUDENT ADVOCATES
   GROUP, LLC, STUDENT ADVOCATES TEAM, LLC AND STUDENT LOAN
                 SUPPORT, LLC’S MOTION TO DISMISS


                                                            LETITIA JAMES
                                                            Attorney General of the State of New York
                                                            28 Liberty Street
                                                            New York, New York 10005



Of Counsel:

JANE M. AZIA, Bureau Chief
LAURA J. LEVINE, Deputy Bureau Chief
MELVIN GOLDBERG, Assistant Attorney General
STEWART DEARING, Assistant Attorney General
ELIZABETH M. LYNCH, Assistant Attorney General
       The New York Attorney General (“NYAG”), on behalf of Plaintiff the People of the

State of New York, submits this surreply brief in response to Defendants Progress Advocates

Group, LLC (“PAG”), Student Advocates Group, LLC (“SAG”), Student Advocates Team, LLC

(“SAT”), and Student Loan Support, LLC’s (“SLS”) (together “Moving Defendants”) reply

memorandum in support of its motion to dismiss the complaint (“Reply”), see ECF No. 89.

                                          INTRODUCTION

       For the first time in their Reply, Moving Defendants raise a statute limitations argument.

See Reply at 2. Moving Defendants do not raise this argument as a ground to dismiss the

NYAG’s Executive Law § 63(12) claim. Instead, they argue that by seeking damages beyond

three years, the NYAG’s claims sound in common law fraud making the pleading standards of

Rule 9(b) applicable.

       Moving Defendants’ argument is belied by the facts. It is premature because the Second

Amended Complaint (“Complaint” or “Compl.”) alleges copious misconduct within a three-year

period. It is inapplicable to SAT and SAG which have only been in existence since 2016. Finally,

even under Moving Defendants’ view of the applicable limitations period, a tolling agreement

between NYAG and SLS, which Moving Defendants did not disclose to the Court, tolled the

statute of limitations for the NYAG’s Executive Law § 63(12) claims by one and a half years,

permitting the NYAG to bring claims dating back to March 20, 2014 against SLS and its related-

entity PAG. See Declaration of Melvin Goldberg (“Goldberg Decl.”) ¶ 4, Ex. 1.

                              PROCEDURAL BACKGROUND


       This case was filed in New York Supreme Court on September 20, 2018, and removed to

this Court on October 24, 2018. See Notice of Removal, ECF No. 1. During the NYAG’s

investigation of Moving Defendants prior to filing its complaint, Defendant SLS entered into a

                                                1
tolling agreement with the NYAG (“the Tolling Agreement”). See Goldberg Decl., Ex. 1. The

Tolling Agreement was entered into on December 28, 2015 and tolled the statute of limitations

for an eighteen-month period from December 28, 2015 until June 28, 2017. Id. In addition to

covering SLS, it also covered SLS’ “parents, subsidiaries, affiliates, predecessors, officers,

directors, shareholders, heirs, executors, administrators, representatives, successors and assigns

and all other persons or entities acting on its behalf or under its control . . . .” (“SLS-Related

Entities”). See Id. As informed in writing by SLS’ attorney at the time, PAG took over SLS’

responsibilities on or around December 31, 2014, see Goldberg Decl. ¶¶ 5-6, Ex. 2, p.1.

Additionally, PAG produced documents in response to a subpoena served on SLS and issued

objections to some of the requests. See id., ¶ 6, Ex. 2. Thus, PAG is an SLS-Related Entity

subject to the Tolling Agreement. See Goldberg Decl. ¶¶ 5-7. As further evidence of this

relationship, on or around October 16, 2018, SLS filed for bankruptcy, see Compl. ¶ 27, and in

its Official Form 207, listed PAG as one of the businesses in which it has an interest. See

Goldberg Decl. ¶ 17, Ex. 4, p. 10. 1

        As set forth in the Complaint, SAT and SAG each began operating in 2016 – less than

three years prior to the commencement of this action. See Compl. ¶¶ 28, 31. Thus all of their

conduct is well within any applicable statute of limitations.

        On April 16, 2019, one day after Moving Defendants filed their reply, the NYAG

arranged a call with Moving Defendants’ counsel, Gordon Rees Scully Mansukhani LLP

(“Counsel”) and informed Counsel of the Tolling Agreement. See Goldberg Decl. ¶¶ 8-9.




        1
         On a motion to dismiss the Court may take judicial notice of court filings. See Twentieth Century Fox
Film Corp. v. Marvel Enterprises, Inc., 220 F.Supp.2d 289, 293 n. 4 (S.D.N.Y.2002) (on motion to dismiss,
“[t]he Court takes judicial notice of [defendant's] filing in the bankruptcy proceeding under Fed.R.Evid. 201”).


                                                       2
Counsel stated that it was unaware of the Tolling Agreement and the NYAG emailed the Tolling

Agreement to Counsel. See id., ¶¶ 9-10, Ex. 3. On April 17, 2019, Counsel informed the NYAG

via email that it would withdraw SLS’ statute of limitations argument but it would not withdraw

it for PAG, SAT or SAG. See id., ¶ 11, Ex. 3. The NYAG followed up with two emails to

Counsel – one on April 17, 2019 and one on April 19, 2019 – informing Counsel that the tolling

argument was equally invalid for the remaining defendants. See id., ¶¶ 12-15, Ex. 3. Counsel

never replied to either email and to date has not withdrawn its argument as to SLS. See id., ¶¶ 13,

15, Ex. 3.

                                           ARGUMENT


   I.        Moving Defendants’ Statute of Limitations Argument is Premature

        On a Rule 12(b)(6) motion, a court will dismiss a cause of action on statute of limitations

grounds only “if the complaint clearly shows that the claim is out of time.” Zorrilla v. Carlson

Restaurants Inc., 255 F.Supp.3d 465, 479 (S.D.N.Y. 2017); see also Staehr v. Hartford Fin.

Servs. Grp., Inc., 547 F.3d 406, 426 (2d Cir. 2008) (“lapse of a limitations period is an

affirmative defense that a defendant must plead and prove.”); Harris v. City of New York, 186

F.3d 243, 250 (2d Cir. 1999) (“in the statute of limitations context . . . dismissal is appropriate

only if a complaint clearly shows the claim is out of time.”).

        The Moving Defendants do not, and cannot, point to anything on the face of the

Complaint that shows that the NYAG’s Executive Law § 63(12) claim is clearly out of time.

The NYAG alleges many unlawful and deceptive acts that occurred within the three-year time

frame. Nor can Moving Defendants argue that equitable tolling, such as a continuing-violation

doctrine, is unavailable. See Hidalgo v. Johnson & Johnson Consumer Companies, Inc., 148

F.Supp.3d 285, 297 (S.D.N.Y. 2015) (denying motion to dismiss GBL § 349 claim on statute of

                                                  3
limitations grounds since equitable tolling could be available to plaintiffs). Thus their argument

is premature.

    II.        Moving Defendants’ Statute of Limitations Argument is Inapplicable to SAG
               and SAT

           SAG and SAT were formed in November 2016 and July 2016, respectively. See Compl.

¶¶ 28, 31. This case was filed in New York Supreme Court on September 20, 2018, and removed

to this Court on October 24, 2018. See Notice of Removal, ECF No. 1. Because SAG and SAT

were only in existence for less than three years before this action was filed, SAG and SAT’s

argument that the NYAG is seeking damages outside of a three-year statute of limitations has no

basis in fact or law. The NYAG’s Executive Law § 63(12) claim against SAG and SAT falls

within a three-year statute of limitations.

    III.       The NYAG’s Claims Against SLS and PAG Are Timely because the Tolling
               Agreement Permits Executive Law § 63(12) Claims Back to March 20, 2014

           A tolling agreement, entered into between a potential plaintiff and a potential defendant,

stops the statute of limitations from running for the time period covered by the agreement. See

S.E.C. v. Kelly, 663 F.Supp.2d 276, 287 (S.D.N.Y. 2009) (“During the period the tolling

agreements were in effect, the statute of limitation stopped running.”). Here SLS, on behalf of

itself and the SLS-Related Entities, including PAG, entered into a tolling agreement that tolled

the statute of limitations for the NYAG’s claims from December 28, 2015 to June 28, 2017 (18

months). 2 See Goldberg Decl., Ex. 1. Assuming for the purposes of this surreply that Moving

Defendants are correct that a three-year statute of limitations applies to deception claims under



           2
           While PAG appears to be covered by the tolling agreement based on prior counsel’s representations as to
the relationship between SLS and PAG and accompanying production of PAG documents, see Goldberg Decl. ¶ 5-7,
Ex. 2, that issue is not before the Court at this time.


                                                        4
Executive Law § 63(12), because the Tolling Agreement tolled the statute of limitations for 18

months, the NYAG can seek monetary relief, including damages, for SLS and PAG’s deception

for conduct going back to March 20, 2014 (four years, six months before the NYAG filed the

present action on September 20, 2018). Thus, the NYAG’s request for damages beyond a three-

year statute of limitations does not mean that its claim sounds in common law fraud.

                                        CONCLUSION

       For the reasons set forth above and the others raised in the NYAG’s opposing

memorandum of law (ECF No. 87), the Court should reject Moving Defendants’ statute of

limitations argument and deny their motion to dismiss.


Dated: April 26, 2019                       Respectfully submitted,
       New York, New York
                                                    LETITIA JAMES
                                                    Attorney General of the State of New York
                                                    Attorney for Plaintiff

                                            By:     s/ Elizabeth M. Lynch_____________
                                                    Elizabeth M. Lynch
                                                    Assistant Attorney General
                                                    Bureau of Consumer Frauds and Protection
                                                    28 Liberty Street
                                                    New York, New York 10005
                                                    ElizabethM.Lynch@ag.ny.gov
                                                    (212) 416-6314



Of Counsel:

JANE M. AZIA, Bureau Chief
LAURA J. LEVINE, Deputy Bureau Chief
MELVIN GOLDBERG, Assistant Attorney General
STEWART DEARING, Assistant Attorney General




                                               5
